*2The Court entered the following order on this date:
On February 20, 2006, the Office of Lawyer Regulation (OLR) filed a petition, pursuant to SCR 22.34, for the indefinite suspension of Attorney Charity A. Reynolds' (n/k/a Charity Harris) license to practice law in this state. On April 10, 2006, the OLR and Attorney Reynolds filed a stipulation that Attorney Reynolds currently suffers from a medical incapacity that substantially prevents her from performing the duties of an attorney to acceptable professional standards. The stipulation states that Attorney Reynolds is aware that she has the right to seek the advice of counsel in this matter and that she has reviewed all of the applicable supreme court rules. The stipulation also states that Attorney Reynolds is entering into the stipulation freely, voluntarily, and knowingly, and that the stipulation is not the result of a plea bargain. Based on the parties' stipulation, which the court adopts, the court finds that Attorney Reynolds currently suffers from a medical incapacity that substantially prevents her from performing the duties of an attorney to acceptable professional standards.
IT IS ORDERED that the petition is granted and Attorney Charity A. Reynolds' (n/k/a Charity A. Harris) license to practice law in the state of Wisconsin is suspended indefinitely as of the date of this order and until reinstated by this court. To the extent that she has not already done so, Attorney Reynolds shall further comply with the requirements of SCR 22.26 relating to license suspension.